Luke, J.
1. The amendment to the plea being a plea of non est factum, and not having been verified, the court properly disallowed it. Civil Code (1910), § 5650.
2. The first ground of the amendment to the motion for a new trial complains of the admission of certain documentary evidence, but the evidence is not set forth in the ground nor attached as an exhibit thereto. It follows, under repeated rulings of the Supreme Court and of this court, that the ground can not be considered by the reviewing court.
3. Under the evidence submitted, the direction of the verdict in favor of the plaintiff was not error, and the court properly refused to grant a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworkh, J., concur.

Cr. W. Westmoreland, C. L. Bryson, for plaintiff in error.
S. J. Nix, contra.